 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 1 of 25 PageID #: 61




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           NORTHERN DIVISION




SD VOICE and Cory Heidelberger,          )
                                         )
       Plaintiffs,                       )    Civ. 1:19-cv-1017-CBK
                                         )
v.                                       )
                                         )
South Dakota Governor Kristi L. Noem,)
in her official capacity, South Dakota   )
Attorney General Jason Ravnsborg, in )
his official capacity, and South Dakota )
Secretary of State Steve Barnett, in his )
official capacity,                       )
                                         )
       Defendants.                       )
________________________________         )




                Amended Complaint for Permanent Injunction
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 2 of 25 PageID #: 62




                                        Parties

       1.     SD Voice is a grassroots ballot question committee, registered with the

State of South Dakota, which is dedicated to supporting ballot measures that

strengthen democracy and opposing ballot measures that weaken it.

       2.     Cory Heidelberger is a resident of Aberdeen, South Dakota, who

operates SD Voice and shares its goals.

       3.     SD Voice and Heidelberger regularly circulate citizen petitions, and

have a practical, concrete, compelling, constitutional interest in regaining the rights

unlawfully taken from them by South Dakota’s unconstitutional House Bill 1094 in

2019, effective July 1, 2020.

       4.     Kristi L. Noem is the Governor of South Dakota and is sued in her

official capacity.

       5.     Jason Ravnsborg is the Attorney General of South Dakota and is sued

in his official capacity.

       6.     Steve Barnett is the Secretary of State of South Dakota and is sued in his

official capacity.

       7.     Defendants are charged with enforcing HB 1094, and unless restrained,

will act together to enforce it.


                                           2
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 3 of 25 PageID #: 63




                                      Jurisdiction

      8.     This action is brought pursuant to 42 U.S.C. § 1983 and 42 U.S.C. §

1985(3). This Court has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(3).

                                         Facts

      9.     “The right of initiative is very important in states like South Dakota

where the dominant political party controls, and has for 26 years, the office of the

governor, the state House and the State Senate.” SD VOICE v. Noem, 2019 U.S. Dist.

Lexis 78244 * 18 (D.S.D., No. Div.)

      10.    South Dakota Initiated Measure 24 was an unconstitutional attempt to

“enact restrictions . . . to prevent those pursuing unpopular laws from amassing the

resources necessary for effective advocacy.” Id. at 19.

      11.    Mark Mickelson, while he was the Republican Speaker of the South

Dakota House of Representatives in 2017 and 2018, organized, circulated, and

promoted IM 24.

      12.    Republican Governor Dennis Daugaard wrote the published “pro”

statement in support of IM 24 in 2018, which castigated “out-of-state

interests”—including those from Massachusetts and California—for promoting their

ideas in South Dakota. Id. at 3 to 4.


                                           3
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 4 of 25 PageID #: 64




      13.    After Mickelson and Daugaard organized and promoted IM 24’s

unconstitutional attempt to burden the promotion of ideas they disfavor from being

presented to South Dakota voters through the initiative process in 2018, their party

organized, promoted, and enacted House Bill 1094 in 2019, for the same purpose.

      14.    Republican Rep. Jon Hansen of Dell Rapids, sponsor of House Bill 1094,

said that existing South Dakota petition law is being “trampled on” to attempt to

bring “California and Massachusetts liberal agendas” to South Dakota.

      15.    Hansen also said he believes that Cory Heidelberger does not like

House Bill 1094 because it keeps away Heidelberger’s “out-of-state liberal allies.”

      16.    Both statements by Hansen were published in an Associated Press

article that ran in the Rapid City Journal on June 19, 2019, at page A5, and in other

newspapers in South Dakota.

      17.    HB 1094 imposes substantial unwarranted new restrictions on the ballot

measure process, for the purpose of further consolidating power in South Dakota’s

dominant political party, by making it far harder for disfavored speakers to place

ballot measures before the voters, and by attempting to control the content of ideas

from which voters may choose.

      18.    HB 1094 is content-based discrimination against disfavored speech.


                                         4
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 5 of 25 PageID #: 65




      19.    HB 1094 was enacted to curtail the success citizens have had in recent

years enacting laws through the ballot initiative process that are disfavored by South

Dakota’s dominant political party.

      20.    The fact that both former Governor Daugaard, in his ballot statement

supporting IM 24, and Representative Hansen, in his statements to the press, cited

Massachusetts and California as states whose ideas they want to keep out of South

Dakota was neither a coincidence nor an accident.

      21.    Massachusetts is the home of “Represent Us,” the primary sponsor of

Initiated Measure 22, an ethics-in-state-government measure that South Dakota

voters enacted in November, 2016, which displeased South Dakota’s dominant

political party so much that when the Legislature convened in January, 2017, it

promptly repealed the law.

      22.    California is the home of Henry Nicholas, the sponsor of “Marsy’s

Law,” a successful victim’s rights constitutional amendment that displeased South

Dakota’s dominant political party.

      23.    In addition to Initiated Measure 22 and “Marsy’s Law,” the ballot

measure process has been actively used in South Dakota by citizens seeking to enact




                                          5
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 6 of 25 PageID #: 66




or repeal state laws, so it is an actual, practical, real, working source of citizen speech

and actual citizen direct participation in the political process.

       24.    Recent examples of the citizen democratic process at work through

ballot measures that voters enacted include:

              A.     In 2016, Initiated Measure 21 capped the payday loan interest

                     rate at 36%. https://ballotpedia.org/South_Dakota_2016_ballot_

                     measures (last visited July 18, 2019).

              B.     In 2014, Initiated Measure 18 raised the minimum wage from

                     $7.25 to $8.50 and provided for a yearly increase based on

                     inflation.   https://ballotpedia.org/South_Dakota_2014_ballot

                     _measures (last visited July 18, 2019).

              C.     Also in 2014, Initiated Measure 17 allowed patients to choose

                     their health care provider at no increased cost. Id.

       25.    These Initiated Measures are “liberal” initiatives—or at least more

“liberal” than South Dakota’s dominant political party favors—and thus they are

examples of the type of citizen speech and direct participation in the political

process that HB 1094 targets.




                                            6
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 7 of 25 PageID #: 67




       26.    This lawsuit seeks a permanent injunction against the enforcement of

HB 1094, now codified into South Dakota law.

                              First Cause of Action—
                     Discrimination against disfavored speakers

       27.    All paragraphs above are incorporated herein by this reference.

       28.    “[T]he Supreme Court specifically held that the First Amendment

prohibits the government from imposing restrictions on the political speech of

certain disfavored speakers.” SD VOICE v. Noem, supra at * 13.

       29.    “We find no basis for the proposition that, in the context of political

speech, the Government may impose restrictions on certain disfavored speakers.

Both history and logic lead us to this conclusion.” Citizens United v. FEC, 558 U.S.

310, 341 (2010).

       30.    All the restrictions and prohibitions in HB 1094 affect only citizen ballot

campaigns—they have no effect on candidates, candidate committees, political

action committees, or political parties.

       31.    So HB 1094’s purpose and effect is to burden only citizen ballot

campaigns, not candidates, candidate committees, political action committees, or

political parties.



                                            7
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 8 of 25 PageID #: 68




       32.      In this respect, HB 1094 is exactly like IM 24, in which “The prohibition

on receipt of out-of-state contributions applie[d] only to ballot question committees.

No restriction on out-of-state contributions applie[d] to candidates or candidate

committees, political action committees, or political parties.” SD VOICE v. Noem,

supra at * 5.

       33.      In addition, SD VOICE, Heidelberger, and all other people in and out

of South Dakota whose ideas are perceived as “liberal” are disfavored speakers

unlawfully targeted by HB 1094 based on the content of their speech, which

displeases the dominant political party in South Dakota.

       34.      Every burden on speech imposed by HB 1094 is subject to strict scrutiny

and is constitutional only if the State “prove[s] that the restriction furthers a

compelling interest and is narrowly tailored to achieve that interest.” SD VOICE v.

Noem, supra at * 10, quoting Citizens United v. FED, supra, 558 U.S. at 340.

       35.      HB 1094 does not further any compelling state interest, nor is it

narrowly tailored to achieve any such interest.

       36.      HB 1094 is a heavy-handed attempt to burden and restrict citizen

speech in citizen initiatives so that such initiatives become difficult or impossible to




                                             8
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 9 of 25 PageID #: 69




bring, thus limiting citizen speech so that it cannot effectively challenge the ideas,

goals, and philosophy of South Dakota’s dominant political party.

      37.    HB 1094 burdens only petition proponents, not petition opponents,

because petition proponents are subject to onerous requirements that do not apply

to petition opponents. So HB 1094 unconstitutionally targets only proponents of

change, while leaving advocates of the status quo—which is determined by South

Dakota’s dominant political party—unfettered.

      38.    HB 1094’s discrimination against disfavored speakers, petition

proponents, and out-of-state speakers violates the First Amendment.

                           Second Cause of Action—
          Unconstitutional burdens on the ballot measure process
 and on the rights of citizens to be heard by signing ballot measure petitions

      39.    All paragraphs above are incorporated herein by this reference.

      40.    “Petition circulation, we held [in Meyer v. Grant, 486 U.S. 414 (1988)], is

‘core political speech,’ because it involves ‘interactive communication concerning

political change.’ First Amendment protection for such interaction, we agreed, is ‘at

its zenith.’” Buckley v. Am. Constitutional Law Found., 525 U.S. 182, 186-87 (1999)

(internal citations omitted).




                                           9
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 10 of 25 PageID #: 70




      41.    HB 1094, codified as SDCL 2-1-1.5, requires extensive, unnecessary, and

burdensome information from each petition circulator—and then voids all voters’

signatures if the circulator has made a totally innocent, irrelevant error in any part

of a variety of information the circulator is required to submit—and includes a

seven-day updating requirement.

      42.    The voiding of all voters’ signatures for any circulator’s innocent error

in the extensive information that the circulator must submit, with a seven-day

updating requirement, violates the rule that any burden on “a political party, an

individual voter, or a discrete class of voters . . . must be justified by relevant and

legitimate state interests sufficiently weighty to justify the limitation.” Crawford v.

Marion County Election Bd., 553 U.S. 181, 191 (2008), quoting Norman v. Reed, 502 U.S.

279, 288-89 (1992).

      43.    SDCL 2-1-1.5 requires petition circulators to submit a wide variety of

information about themselves to the secretary of state. Specifically, it requires:

             A.       “Prior to the circulation of any petition for a ballot measure, a

                      petition circulator shall submit an application to the secretary of

                      state, obtain a circulator identification number, and be included

                      in a directory of registered petition circulators. For each ballot


                                            10
Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 11 of 25 PageID #: 71




                measure on which a petition circulator seeks to circulate a

                petition, the petition circulator shall certify the circulator’s name,

                that the circulator is at least eighteen years of age, physical

                address of current residence, physical address of prior residence

                if current residence is less than one year, email address, phone

                number, state of issuance for driver license, state of voter

                registration, occupation, the ballot question committee

                supporting the ballot measure, whether the petition circulator

                will be volunteer or paid, and whether the petition circulator is

                a registered sex offender.” (emphasis added)

          B.    Then it provides: “If any statement included in the petition

                circulator’s certification is determined to be false, any signatures

                collected by the petition circulator are void and may not be

                counted.” (emphasis added)

          C.    The statute includes no mens rea requirement for the “false”

                statement, and no “substantial compliance” exception—so a

                totally innocent, irrelevant error by the circulator would

                invalidate the signature of every voter who signed the petition.


                                       11
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 12 of 25 PageID #: 72




             D.    In addition, the statute provides: “A petition circulator and

                   petition sponsor shall update any information required under

                   this section with the secretary of state not more than seven days

                   of [sic] any change.” (emphasis added) So a totally innocent,

                   irrelevant failure to update information within seven days of any

                   change, by either the petition circulator or the petition sponsor,

                   would invalidate the signature of every voter who signed the

                   petition.

      44.    The requirement that this information must be submitted separately for

each ballot measure for which the circulator seeks to submit a petition has no

legitimate purpose—and even if it had one, it would not be narrowly tailored to that

purpose.

      45.    The rule that “Any statement” that is “false”—no matter how

meaningless, insignificant, or innocent—voids all signatures collected is a draconian

and unjustified remedy that is intended to and does create a barrier for petition

sponsors and, if allowed to take effect, will eliminate voter signatures on a petition

for no good reason.




                                         12
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 13 of 25 PageID #: 73




      46.    SDCL 2-1-10 already contains requirements that safeguard the initiative

process, backed by the criminal sanction for perjury (SDCL 32-3-19), a Class 6 felony

punishable by two years’ imprisonment.

      47.    Specifically, SDCL 2-1-10 already requires that:

             A.    “[E]ach petition circulator shall sign a verification attesting that

                   the circulator personally circulated the petition, and is not

                   attesting to any signature obtained by any other person;

             B.    “[T[hat the petition circulator is a resident of South Dakota;

             C.    “[T]hat the circulator made reasonable inquiry and, to the best

                   of the circulator’s knowledge, each person signing the petition

                   is a qualified voter of the state in the county indicated on the

                   signature line;

             D.    “[T]hat no state statue regarding the circulation of petitions was

                   knowingly violated.”

             E.    And that “[t]he circulator’s signature on the verification shall be

                   witnessed and notarized by a notary public commissioned in

                   South Dakota or other officer authorized to administer oaths

                   pursuant to SDCL18-3-1.”


                                         13
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 14 of 25 PageID #: 74




       48.    The final paragraph of 2-1-1.5 requires that a petition circulator and

petition sponsor “shall update any information required under this section with the

secretary of state not more than seven days of any change.”

       49.    So if any such change (e.g. circulator’s address, phone number, e-mail

address, etc.) is not submitted by the petition circulator and the petition sponsor

within seven days, all signatures collected are void.

       50.    This is even worse, because a circulator and sponsor who complied

with all requirements could find that all the signatures collected are invalid because

at some future time, the circulator changed her phone number or any other piece of

information the circulator was required to submit, and she and the sponsor did not

tell the state.

       51.    The statute does not say how long in the future this updating

requirement applies, so nothing in the law prevents it from being applied until the

election occurs, months after the circulator collected signatures.

       52.    In addition, all this information is required before collecting signatures,

so it is a prior restraint on circulator and voter speech.




                                           14
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 15 of 25 PageID #: 75




      53.    This prior restraint prevents petition sponsors and circulators from

recruiting people they meet who are willing on-the-spot to take and circulate a

petition from doing so.

      54.    Such recruits have been a significant source of signatures for plaintiffs.

      55.    On-the-spot recruitment is key to genuine grassroots engagement;

burdensome paperwork and delays ensure that paid professional circulators

working for big money will dominate petition circulation, removing ordinary South

Dakotans further from the process.

      56.    The substantial burdens on petition circulators created by requiring the

submission of extensive personal information have no constitutionally justifiable

purpose.

      57.    HB 1094’s requirements described herein violate the First Amendment.

                            Third Cause of Action—
           Unconstitutional burdens on the ballot measure process
   and on the rights of circulators by public directory of petition circulators

      58.    All paragraphs above are incorporated herein by this reference.

      59.    HB 1094, codified as SDCL 2-1-1.6, creates a public directory of

registered petition circulators.




                                          15
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 16 of 25 PageID #: 76




      60.    SDCL 2-1-1.6 makes all the personal information collected under SDCL

2-1-1.5 available to the public.

      61.    There is no legitimate justification for this, and it raises the opportunity

for unlimited harassment of volunteers.

      62.    This information is open to the public even before a circulator begins

to circulate a petition, thereby giving opponents of the petition the opportunity to

contact and harass prospective petition circulators before they have even begun to

circulate a petition.

      63.    Actual harassment related to a petition campaign sponsor occurred in

South Dakota in the recent past, when Steve Hildebrand, a co-sponsor of Initiative

Measure 21 in 2016 to cap the payday lending interest rate at 36%, was harassed

when political opponents of the measure hired dozens of homeless people to come

into his place of business, Josiah’s Coffeehouse & Café in Sioux Falls, to attempt to

wreck his business.

      64.    Buckley v. Am. Constitutional Law Found., 525 U.S. 182 (1999), holds that

Colorado could not constitutionally require petition circulators to wear nametags

because “circulators had legitimate fears of retaliation in connection with giving out

their name to the public.”


                                          16
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 17 of 25 PageID #: 77




      65.     SDCL 2-1-1.6 goes far beyond the requirements held unconstitutional

in Buckley.

      66.     Worse, SDCL 2-1-1.8 and 2-1-1.9 require circulators to wear mandatory

badges with a circulator identification number that gives the public access to every

circulator’s personal information.

      67.     Every petition circulator must wear a “petition circulator” badge for

each petition circulated. Sometimes Heidelberger has carried as many as four

petitions at a time. Under HB 1094, if he does so again, he would have to wear four

badges, thereby presenting a disconcerting jumble of information to every

prospective signer.

      68.     The “circulator identification number” shows up in several places in HB

1094, and in the statutes codified from it. For example, SDCL 2-1-1.1, 2-1-1.2, and

2-1-3.1 require that a petition circulator must provide to each person who signs the

petition the circulator’s circulator identification number, and that the circulator’s

circulator identification number must be printed on each signature page of a ballot

measure petition the circulator circulates.




                                         17
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 18 of 25 PageID #: 78




      69.    SDCL 2-1-1.9 provides that “The badge may not state the name of the

petition circulator.” This is a nod to the Buckley rule that the state may not require

a petition circulator to wear a nametag.

      70.    But 2-1-1.5, 2-1-1.6, 2-1-1.8, and 2-1-1.9 are an unsuccessful attempt to

create a constitutional “workaround” to the Buckley rule prohibiting nametags,

“workaround” meaning “a plan or method to circumvent a problem.” Merriam-

Webster’s   online   dictionary,    https://www.merriam-webster.com/dictionary/

work-around (last visited July 25, 2019).

      71.    Not only can anyone get every circulator’s name from the public

directory, they can get all the other information the circulator submitted to comply

with 2-1-1.5, a far worse invasion of privacy and opportunity for harassment than

prohibited in Buckley.

      72.    As a petition opponent stands on the street in front a petition circulator,

the opponent can obtain this information immediately from the Secretary of State’s

office by use of a smartphone.

      73.    All these provisions violate the First Amendment.




                                           18
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 19 of 25 PageID #: 79




                           Fourth Cause of Action—
             Unconstitutional restriction of speech of non-circulators
                        who “solicit petition signatures”

       74.    All paragraphs above are incorporated herein by this reference.

       75.    SDCL 2-1-1.3(1) creates a “solicits petition signatures” rule by defining

“petition circulator” as “a person who is a resident of this state for at least thirty

days prior to registration as a petition circulator, is at least eighteen years of age, and

who circulates, for pay or as a volunteer, petitions or solicits petition signatures from

members of the public for the purpose of placing ballot measures on any statewide

election ballot.” (emphasis added)

       76.    Under the rule of legal construction that each word of a statute is

presumed to carry some meaning (or as sometimes expressed, “is presumed not to

be surplusage”), the words “solicits petition signatures” cannot refer to people who

actually circulate petitions, because those persons are already included in the

definition of “petition circulator” by the other language of the statute.

       77.    The “solicits petition signatures” must mean anyone who, although not

a petition circulator, asks, advises, or encourages people to sign a petition. This

would include Heidelberger’s blog, a newspaper columnist, a person interviewed

on radio, an advocacy group that encourages people to sign a petition, anyone who


                                            19
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 20 of 25 PageID #: 80




writes a letter to the editor of a newspaper, anyone who comments online in

response to a newspaper story, and anyone who posts or responds to a comment on

Facebook, Twitter, or other social media.

      78.    Anyone seeking to do any of these things would need to register as a

“petition circulator”—a patently unconstitutional prior and illegitimate restraint on

speech, better suited to George Orwell’s 1984 or Aldous Huxley’s Brave New World

than to the United States of America.

      79.    SDCL 2-1-1.9 provides: “A person is guilty of a Class 2 misdemeanor

if the person acts as a petition circulator without wearing a badge issued under § 2-

1-1.8.”

      80.    So by in any manner asking, advising, suggesting, or encouraging

someone to sign a petition, a person who does not actually circulate petitions, and

who has not registered and obtained a badge, commits a crime.

      81.    If the State contends that it would interpret or enforce SDCL 2-1-1.3(1)

in a manner contrary to the plain language of the statute, then the statute is void

because it is unconstitutionally vague, because it does not give anyone notice of

what it means, how the State will interpret and apply it, or what conduct will subject

a person to criminal prosecution for violating it.


                                         20
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 21 of 25 PageID #: 81




      82.   In   addition,   the   registration   requirement   is   content-based

discrimination because it does not apply to people advocating against signing

petitions, as South Dakota’s dominant political party actively has since 2017:

            A.     On September 1, 2017, the “South Dakota GOP@sdgop”

                   published on the internet a letter to the editor by Darron

                   Wekmesiter of Mitchell, who describes himself on the internet as

                   a “registered Republican” (https://www.mylife.com/darron-

                   werkmeister/e21952101918312) (last visited July 16, 2019),

                   discouraging people from signing ballot petitions at the South

                   Dakota State Fair. http://dakotawarcollege.com/gop-don’t-sign-

                   on-the-line-unless-you-know-what-it-is (last visited July 16,

                   2019).

            B.     On October 3, 2017, a post by Pat Powers, who describes himself

                   as “[a] long-time Republican South Dakota political activist,”

                   https://kxrb.com/author/patpowers/ (last visited July 16, 2019),

                   announced: “This afternoon, the South Dakota Republican Party

                   launched a Facebook page urging caution for citizens presented

                   with petitions for the ballot measures currently circulating for


                                        21
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 22 of 25 PageID #: 82




                  possible inclusion on the ballot in the 2018 election cycle.”

                  According to Powers, this was “[a]t the direction of it’s [sic]

                  governing body, the South Dakota Republican State Central

                  Committee.”     http://dakotawarcollege.com/sdgop-launches-

                  don’t-sign-on-the-line-facebook-page-encouraging-education-

                  before-signatures/ (last visited July 25, 2019).

            C.    On June 27, 2019, the South Dakota Republican Party issued a

                  press release under the heading “SDGOP ‘Don’t Sign on the

                  Line’ effort prevents Democrat Socialist activist from halting

                  ballot measure reform law.” The press release states: “South

                  Dakota Republican Party Chairman Dan Lederman noted that

                  it’s a positive sign that the party’s educational efforts

                  encouraging people to know what they’re signing are working.”

                  http://southdakotagop.com/stay-informed/press-releases/sdgo

                  p-don’t-sign-on-the-line-effort-stops-liberals-referring-new-pe

                  tition-protection-law-to-ballot/ (last visited July 16, 2019).

      83.   The requirement thus directly restricts speech and discriminates against

disfavored speech: people supporting placement of measures on the ballot must get


                                        22
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 23 of 25 PageID #: 83




state permission before doing so, but people opposing placement of measures on the

ballot face no such requirement and can speak immediately, without registration,

badges, or disclosure of extensive personal information about themselves to the

public.

      84.   This discrimination against petition circulators and in favor of their

opponents shows HB 1094’s intent to regulate speech and hinder citizens from

placing measures on the ballot.

      85.   All these provisions violate the First Amendment.

                            Fifth Cause of Action—
                   Discriminatory and unduly burdensome
     one-year pre-election requirement for filing a petition for an initiated
       constitutional amendment or a petition for an initiated measure
                           with the Secretary of State

      86.   All paragraphs above are incorporated herein by this reference.

      87.   Even before HB 1094, South Dakota unlawfully discriminated against

initiated constitutional amendments and initiated measures by requiring that

they be filed at least one year before the next general election.

      88.   These requirements are found in SDCL 2-1-1.1 and 2-1-1.2, both of

which are effective before and after July 1, 2020.




                                        23
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 24 of 25 PageID #: 84




      89.    These requirements prevent an initiated constitutional amendment or

an initiated measure from being written and circulated in response to the

Legislature’s actions when it meets in January, February, and March.

      90.    For example, for the November 2020 election, all initiated constitutional

amendments and initiated measures must be filed by November 2019, so they

cannot respond to the Legislature’s actions in January, February, or March 2020,

while those actions are still matters of the most public interest.

      91.    In comparison, laws enacted by the Legislature in January, February,

or March 2020 may be referred after the legislative session for votes in the

November 2020 election, and candidates may file well after the 2020 legislative

session for election in November 2020.

      92.    The one-year requirement for filing a petition for an initiated

constitutional amendment or a petition for an initiated measure with the

Secretary of State (a) discourages initiated constitutional amendments and initiated

measures while the subject is timely, thereby burdening “core political speech”

(Buckley v. Am. Constitutional Law Found., supra, 525 U.S. at 186), (b) creates less

speech rather than more, contrary to Citizens United’s rule that “more speech, not

less, is the governing rule,” 558 U.S. at 361, and (c) discriminates against


                                          24
 Case 1:19-cv-01017-CBK Document 5 Filed 08/02/19 Page 25 of 25 PageID #: 85




constitutional amendments and initiated measures, compared with referrals and

candidate elections, for no good reason.

      93.    This unduly burdensome requirement violates the First Amendment

and the Equal Protection Clause. Libertarian Party v. Krebs, 290 F.Supp.3d 902 (D.S.D.

2018) (late-March deadline for new political party to qualify to participate in South

Dakota’s election violates First Amendment and Equal Protection clauses, because

established parties need not name their candidates until after the June primary).

                                 Request for Relief

      Plaintiffs request this Court to grant:

      1.     A permanent injunction against defendants barring them from

enforcing or threatening to enforce the unconstitutional laws described above;

      2.     Plaintiffs their attorney fees and costs pursuant to 42 U.S.C. § 1988; and

      3.     Such other and further relief as it deems just.

      Dated: August 2, 2019            /s/ James D. Leach
                                       James D. Leach
                                       Attorney at Law
                                       1617 Sheridan Lake Rd.
                                       Rapid City, SD 57702
                                       Tel: (605) 341-4400
                                       Fax: (605) 341-0716
                                       jim@southdakotajustice.com
                                       Attorney for Plaintiffs


                                          25
